DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16, and 18-20 are currently pending, with claims 2-3, 9-10, 15-16, and 19-20 having been previously withdrawn. Claims 1, 4-6, 8, 11-14, and 18 are considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120052480 to Kang (“Kang”)(a copy of the reference and an English translation are provided herewith) in view of CN 113711735 to Huang et al. (“Huang”) (a copy of the reference and an English translation were provided in the previous Office Action).
Regarding claim 1, Kang teaches seedling box for aerial drone delivery of seedlings, the seedling box comprising: two or more containers (20, FIGS. 1 and 6; pg. 2), wherein each of the two or more containers is configured to house seedlings (FIGS. 1 and 6; pg. 2), wherein at least one of the two or more containers comprises at least one seed (pg. 2), wherein consecutive containers are laterally adjacent to each other (FIGS. 1-3 and 6); a loading mechanism (21) configured to move seedlings from each of the two or more container (FIGS. 1-3 and 5-6; pgs. 2-3); and a deploying mechanism (30) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (FIGS. 1-6; pg. 3).
Kang teaches wherein at least one of the two or more containers comprises at least one seed, but it does not explicitly teach wherein at least one of the two or more containers comprises at least one seedling. 
Huang teaches a seedling box for aerial drone delivery of seedlings, and Huang teaches that seeds and seedlings can be interchangeable, as the seedling box can comprise at least one seed and/or seedling (pg. 2 of English translation, particularly lines 21-22; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Kang such that at least one of the two or more containers comprises at least one seedling, as taught by Huang, in order to help the growth of the young plants. 
Regarding claim 4, the combination of Kang and Huang teaches wherein at least one of the two or more containers comprises a drone connector mechanism (Kang at 17, FIGS. 2-3; pg. 2). 
Kang teaches the drone connector mechanism (17) is disposed on a plate (13) extending between the two containers (20), and thus it may be argued that the combination of Kang and Huang does not explicitly teach at least one of the two or more containers comprises a drone connector mechanism. In such case, then it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicant has not shown patentable significance of including the drone connector mechanism on at least one of the containers, as opposed to including the mechanism between the containers. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the drone connector mechanism on at least one of the containers, instead of including the mechanism between the containers, in order to provide more stability to the containers. 
Regarding claim 5, the combination of Kang and Huang teaches wherein the loading mechanism is detachable (Kang at FIG. 5; pgs. 3-4).
Regarding claim 6, the combination of Kang and Huang teaches wherein the loading mechanism is loadable with seedlings (Kang at FIGS. 1-6; pgs. 2-3). 
Regarding claim 8, the combination of Kang and Huang teaches wherein the deploying mechanism comprises portioned ridges configured to rotate seedlings out of the two or more containers (Kang at 32, FIGS. 4-6; pg. 3).
Regarding claim 13, Kang teaches an aerial drone with seedling box for aerial drone delivery of seedlings, the aerial drone comprising an aerial drone (100); a seedling box, wherein the seedling box comprising: two or more containers (20, FIGS. 1 and 6; pg. 2), wherein each of the two or more containers is configured to house aquatic seedlings (FIGS. 1 and 6; pg. 2), wherein at least one of the two or more containers comprises at least one seed (pg. 2), wherein consecutive containers are laterally adjacent to each other (FIGS. 1-3 and 6); a drone connector mechanism (17) configured to connect the two or more containers to the aerial drone (FIGS 2-3; pg. 2); a loading mechanism (21) configured to move seedlings from each of the two or more containers (FIGS. 1-3 and 5-6; pgs. 2-3); and a deploying mechanism (30) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (FIGS. 1-6; pg. 3).
Kang teaches wherein at least one of the two or more containers comprises at least one seed, but it does not explicitly teach wherein at least one of the two or more containers comprises at least one seedling. 
Huang teaches a seedling box for aerial drone delivery of seedlings, and Huang teaches that seeds and seedlings can be interchangeable, as the seedling box can comprise at least one seed and/or seedling (pg. 2 of English translation, particularly lines 21-22; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Kang such that at least one of the two or more containers comprises at least one seedling, as taught by Huang, in order to help the growth of the young plants. 
Regarding claim 14, the combination of Kang and Huang teaches wherein the seedling box is detachable (Kang at FIGS. 3 and 5; pgs. 2-4).
Regarding claim 18, the combination of Kang and Huang teaches wherein the deploying mechanism comprises portioned ridges configured to rotate seedlings out of the two or more containers (Kang at 32, FIGS. 4-6; pg. 3).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huang as applied to claim 1 above, and in further view of CN 108569402 to Yang (“Yang”) (a copy of the reference and an English translation were provided in the previous Office Action).
Regarding claim 11, the combination of Kang and Huang teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the at least one seedling comprises aquatic flora. 
Yang teaches a seedling box for aerial drone delivery, wherein the at least one seedling comprises aquatic flora (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Kang and Huang combination such that the at least one seedling comprises aquatic flora, as taught by Yang, in order to facilitate planting of rice in aquatic environments. 
Regarding claim 12, the combination of Kang and Huang teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the at least one seedling comprises aquatic fauna. 
Yang teaches a seedling box for aerial drone delivery, wherein the at least one seedling comprises aquatic flora (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Kang and Huang combination such that the at least one seedling comprises aquatic flora, as taught by Yang, in order to facilitate planting in aquatic environments. 
While the combination of Kang, Huang, and Yang teaches wherein the at least one seedling comprises aquatic flora, it does not explicitly teach wherein the at least one seedling comprises aquatic fauna. 
It is well settled, however, that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious to one of ordinary skill in the art. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Kang, Huang, and Yang combination such that the at least one seedling comprises aquatic fauna, rather than aquatic flora, in order to facilitate planting aquatic fauna, in an aquatic environment. 
Response to Arguments
Applicant’s arguments directed to the rejection under 35 U.S.C. 112(b) are persuasive, and the rejection is hereby withdrawn. 
Applicant’s arguments directed to the rejections under 35 U.S.C. 103 are now moot in light of the new grounds of rejection. In light of applicant’s amendments received November 4, 2022, independent claims 1 and 13 are now rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huang. As discussed above, the combination of Kang and Huang teaches each and every element of claims 1 and 13, along with the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619